Citation Nr: 0423211	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

Review of the claims file reflects that, per her request, the 
appellant was scheduled for a hearing before a Veterans Law 
Judge in April 2004.  In a communication with the RO prior to 
the date of this hearing, the appellant indicated that she no 
longer desired a Board hearing.  Thus, the Board hearing 
request is considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The death certificate shows the immediate cause of the 
veteran's death as chronic obstructive pulmonary disorder 
(COPD) and underlying causes of death as smoking and long 
term ventilator dependence.  The appellant claimed service 
connection for the cause of the veteran's death from asbestos 
exposure during service.  The RO denied that claim in the 
January 2002 rating decision which the appellant has appealed 
to the Board.  

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21, provides guidance in adjudicating asbestos-related 
claims.  The guidelines provide that the latency period for 
asbestos-related diseases varies from 10-45 years or more 
between first exposure and development of disease.  M21-1, 
part VI, para. 7.21(b)(1) and (2).  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Treatment records as well as communications from the 
appellant reflect that the veteran was exposed to asbestos 
during service because he was a mechanic and worked on 
brakes.  In this regard, it is noted that the veteran's 
service medical and personnel records are unavailable and 
presumed to have been destroyed by fire at the National 
Personnel Records Center (NPRC) in 1973.  

Finally, it is noted that the RO has obtained treatment 
records from the Albuquerque VA Medical Center, dated from 
August 1991 to August 2000.  However, the evidence of record 
includes a VA hospitalization report, dated in May 1991, 
which includes diagnoses of bronchitis, COPD, and respiratory 
acidosis.  This treatment report also notes that the veteran 
had a thirty to forty year history of smoking one pack per 
day and a positive history of uranium mining and brake pad 
repair.  

In addition, communication from the veteran prior to his 
death reflects that he was treated for heart and lung 
complaints at Rehoboth McKinley Christian Health prior to and 
until 1982.  In response to an RO request for the veteran's 
treatment records, a reply from Rehoboth McKinley Christian 
Health Clinics reflects that no records were found for the 
veteran and that he was seen in the hospital only.  However, 
reports of such hospitalization have not been obtained and 
are not available for review.  

Accordingly, the veteran's treatment records since his 
separation from service to the date of his death, which have 
not already been obtained, should be requested.  
Additionally, the appellant should be requested to provide a 
history of the veteran's employment, to include uranium 
mining and performing brake repairs.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated the 
veteran since service.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request which have not 
been previously secured.  The attention 
of the RO is specifically directed to 
copies of available clinical and 
hospitalization records from the 
Albuquerque VA Medical Center and 
Rehoboth McKinley Christian Health.

3.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she provide a history of the 
veteran's employment, to include uranium 
mining and performing brake repairs.

4.  The RO should request from the 
service department, NPRC, appellant's 
Army Reserve unit(s)/Office of the 
Adjutant General, or any other 
appropriate organization, the veteran's 
service personnel records as well as any 
Army Reserve medical and personnel 
records; and associate them with the 
claims folder.  The measures undertaken 
should be specifically recorded 
(including providing the source of any 
requested information necessary to 
conduct such search).  In the event that 
records are unavailable, this should be 
noted, in writing, in the claims folder.

5.  After the above development has been 
completed to the extent possible, the RO 
should arrange to have a pulmonary 
specialist review the claims folder for 
purposes of providing an opinion as to 
whether the veteran's exposure in service 
to asbestos was a principal or 
contributory cause of the veteran's 
death.  After reviewing pertinent 
information in the claims folder, the 
physician should provide an opinion as to 
the following:

a)  The medical likelihood that the 
exposure in service to asbestos was the 
immediate or underlying cause of the 
veteran's death, or was etiologically 
related thereto.  

b)  If it is the physician's opinion that 
the exposure in service to asbestos was 
not the immediate or underlying cause of 
death, and was not etiologically related 
to the immediate or underlying cause of 
death, the physician should provide an 
opinion as to the medical likelihood that 
the exposure in service to asbestos 
otherwise contributed substantially or 
materially to the veteran's death, 
combined to cause death, or aided or lent 
assistance to the production of death.  

c)  The physician should also provide a 
medical opinion as to the medical 
probability that the cause of the 
veteran's death was attributable to the 
veteran's period of military service.  

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




